DETAILED ACTION
This Office action is in reply to correspondence filed 28 June 2021 in regard to application no. 14/328,414.  Claims 4 and 13 have been cancelled.  Claims 1-3, 5-12 and 14-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 1 is directed to a method (process), claim 10 is directed to a system (machine) and claim 19 is a “Beauregard claim” (manufacture) and the others depend from these.
The claim(s) recite(s) obtaining information representing interests of an advertiser, obtaining a concept semantically related to the interests, determining the relevance between the concept and the interests using degrees of separation, and using this to determine a monetary value of an advertising word or phrase. The claim further recites obtaining a plurality of semantically-relevant concepts, determining a score for them, monitoring media for an opportunity to display an advertisement, (monitoring is data gathering) finding an opportunity that has a cost no more than the previously determined monetary value, computing a product (which is simple mathematics), determining based on historical cost information that the cost is likely to go up in the future, and if so, bidding for the opportunity and then presenting the advertisement.
Aside from the bare inclusion of a generic computer and GUI and the use of a particular data structure, which is also abstract as will be set forth below, all of these steps are aimed at a final purpose, that of presenting an advertisement, and so they are all within the enumerated abstract idea of “advertising, marketing or sales activities or behaviors”, a type of “[c]ertain methods of organizing human activity”; further, they are all mental steps that can be performed in the mine or with pen and paper.  Advertising professionals, long before there was any such thing as a computer, were evaluating advertising opportunities using semantic relevance, so that for example it would be more valuable for a manufacturer of golf clubs to advertise in a golf magazine than in a fashion magazine, or in the sports section of a newspaper rather than another section.
This judicial exception is not integrated into a practical application because other than the data structure described below, the only link between the computer and the abstract steps is the iteration and reiteration of the phrase “by the at least one processor” or variations thereof; this does not go beyond generally linking the abstract idea to the technological environment of networked computers and data structures.  See MPEP§ 2106.05(h).
As the claims only manipulate information relating to advertiser interests, concepts, advertising prices and the like, they do not improve the “functioning of the computer” or of “any other technology or technical field”. See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e); as the only link, as described above, is that the “at least one processor” and sometimes a “network interface” performs the steps in no particular way and display results in a GUI, this does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claims include that the method is “computer-implemented” and uses “at least one processor”, a “network interface” and a generic GUI. These elements are recited at a high degree of generality and the applicant is explicitly clear, ¶204, that just about any kind of known, pre-existing data processing apparatus will suffice, as it may be “rack-mounted computer, a desktop computer, a laptop computer, or a tablet computer.  Additionally, a computer may be embodied in a device not generally regarded as a computer, but with suitable processing capabilities, including a Personal Digital Assistant (PDA), a smart phone, a tablet, a reader, or any other suitable portable or fixed electronic device.” [emphasis added]
The computer only performs generic computer functions of manipulating information, storing information repeatedly and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  That the data are embodied as “digital data” and that steps are performed “automatically” is inherent in the use of nearly all generic computers, which store all data in digital form and which perform most all of their steps more or less automatically.
That media which are monitored are “online services” and that the advertisement is displayed on a “web page” is simply an attempt to confine the abstract idea to a particular technological environment.  The “semantic network” embodiment of a knowledge representation is abstract; it can be done with a pencil and paper.  Draw three circles on a piece of paper; in one circle write “dog”, in the next “puppy”, and in the third “young”. Connect the “dog” to the “puppy” circle with a straight or curved line; do the same with “puppy” and “young”. You have just created a semantic network, by definition a “graphic notation for representing knowledge in patterns of interconnected nodes”, and all you needed was a pencil and paper.
Even if it were otherwise, the use of semantic networks was well-understood, routine and commonplace long before the filing of the present invention.  For example, Capps et al. (U.S. Patent No. 5,446,882) whose application was filed in October 1992, more than 15 years before the earliest possible priority date of any claim of the present invention, disclosed that by then a “semantic network” was a particular type of “knowledge representation system” that was by then “well known to those skilled in the art”.  He refers the reader to a “description of semantic networks” available in a text published seven years before his own application. [Col. 7, lines 6-8, 12-16; emphasis added] Further, all the present claims do is to receive information from such networks, and in no particular manner at that.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer performing a sequence of abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 8, 11, 17 and 20 simply recite further manipulation of information; claims 3 and 12 are simply further descriptive of the type of information being manipulated, claims 5 and 14 consist of nonfunctional printed matter along with a description of when to present it; claims 6, 9, 15 and 18 consist entirely of nonfunctional printed matter, disclosing at most the content of information which is received or sent by a computer and then not further processed, which bears no functional relation to the substrate and is therefore of no patentable significance; claims 7 and 16 simply recite the role of a human actor who performs a step.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive.  The Examiner must respectfully disagree with the applicant’s assertion that displaying data on a screen is a transformation of matter; the courts have routinely upheld the rejection as unpatentable of claims that electronically display information.  Ultramercial did as much.  The use of a particular word to make a decision is mental and therefore abstract.  The applicant asserts in conclusory fashion that the claims are “directed to a practical application”, but does not sufficiently explain how they improve the functioning of a computer, invoke a particular machine, transform matter or go beyond generally linking the construed abstract idea to a particular technological environment.
Simply reciting one of the abstract steps is unpersuasive; the abstract steps cannot provide the required inventive step.  As the Court put it in BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018), “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept”. [pg. 16]
The claims are not patent eligible and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694